internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc psi 9-plr-102153-02 date date legend decedent spouse date date dear this is in response to your authorized representative’s letter dated date in which you request a ruling that the service disregard the qualified_terminable_interest_property qtip_election made on the decedent’s federal estate_tax_return the facts and representations are as follows decedent died testate on date survived by spouse after providing for certain outright bequests to spouse article sixth of decedent’s will directs the trustee to divide the residue into two parts to be designated as part a and part b article sixth provides that part a is to consist of an amount that equals in pecuniary value the maximum amount exempt from federal estate_tax in the year of decedent’s death pursuant to sec_2010 of the internal_revenue_code article sixth further provides that part a is to be set_aside in trust with the income payable in quarter-annual or more frequent intervals to spouse for her life and principal payable to spouse as is necessary for her health support maintenance or education upon the death of spouse the trust holding part a is to be divided into equal shares for each of his children and then distributed outright to each of his children at certain ages article sixth provides that part b will consist of the balance of the residue of decedent’s estate and is to be distributed outright to spouse as directed in decedent’s will the part a residuary assets which the estate valued at dollar_figure the maximum amount exempt from federal estate_tax in the year of decedent’s death were placed in trust for spouse’s lifetime benefit while the balance of the residue passed outright to spouse decedent’s federal estate_tax_return form_706 was prepared by a certified_public_accountant and filed on date on schedule m an election was made under sec_2056 to claim a marital_deduction for qualified_terminable_interest_property part of schedule m lists as zero the total value of property interests not subject_to a qtip_election part of schedule m lists the total value of decedent’s gross_estate as the value of property interests that are subject_to the qtip_election you have asked that we disregard the qtip_election made on decedent’s form_706 and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 sec_2056 provides that the value of a decedent’s taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that a deduction is not allowed for terminable interests that pass to the spouse an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides that qualified_terminable_interest_property shall be treated as passing to the surviving_spouse and no part of such property shall be treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 and is not treated as a terminable_interest under sec_2056 qualified_terminable_interest_property is property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable a qtip_election has transfer_tax consequences for the surviving_spouse sec_2044 and b provides generally that the value of the gross_estate includes the value of any property in which the decedent has a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 under sec_2519 and b any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest further the surviving_spouse will in the absence of a reverse_qtip_election under sec_2652 be treated as the transferor of the property for generation-skipping_transfer_tax purposes under sec_2652 in the case of a qtip_election to which revproc_2001_38 2001_24_irb_1335 applies the service will disregard a qtip_election made under sec_2056 and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 revproc_2001_38 applies to qtip elections under sec_2056 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes revproc_2001_38 does not apply in situations where a partial_qtip_election was required with respect to a_trust to reduce the estate_tax liability and the executor made the election with respect to more trust property than was necessary to reduce the estate_tax liability to zero nor does it apply to elections that are stated in terms of a formula designed to reduce the estate_tax to zero in this case the election under sec_2056 to treat property as qualified_terminable_interest_property was not necessary to reduce the estate_tax to zero because no estate_tax would have been imposed whether or not the election was made the outright bequests to spouse and the part b share qualify for the marital_deduction under sec_2056 because both pass directly from decedent to spouse the remaining assets in the gross_estate were valued by the estate at dollar_figure and allocated to the part a share after applying the unified_credit amount under sec_2010 the estate’s federal estate_tax liability is reduced to zero although an election was made under sec_2056 to treat the entire value of the gross_estate as qualified_terminable_interest_property the only qualified_terminable_interest_property in decedent’s estate consisted of the assets in the part a share which the estate valued at dollar_figure therefore the qtip_election made by decedent’s estate could have only applied to the assets in part a because the qtip_election in this case was not necessary to reduce the estate_tax liability to zero revproc_2001_38 2001_24_irb_1335 applies and the service will disregard the qtip_election and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely melissa c liquerman chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
